DETAILED ACTION

The Information Disclosure Statement(s) filed 05/08/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element “226” found in Figures 1 and 2 is not found in the specification. Examiner believes element “226” may actually be referring to transmission “126” or motor “122”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "226" in Figures 1 and 2, and "122" in Figures 12A and 12B have both been used to designate either a transmission or motor connected to the linkage assembly, it is unclear based on this inconsistency.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "126" in Figures 12A, 12B, and 12C, “102” in Figures 15A, 15B, and 15C,  and "104" in Figures 15A, 15B, and 15C have both been used to designate either a transmission, motor, or structure, it is unclear based on this inconsistency.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 7 recites the limitation "the fourth pivot joint" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Charron (US Patent. No 6659397).
Regarding claim 1, Charron teaches flapping-wing aircraft, comprising: a support frame (depicted in Figure 1); a pair of wings coupled to the support frame (depicted in Figure 1); and a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings (depicted in Figures 1A, 2A, 2B, and 3), wherein the linkage assembly comprises: a first link coupled to a rotational output of the motor (Figure 2A, element 22); a second link pivotably coupled to the first link at a first pivot joint (Figure 2A, element 25); a third link (Figure 2A, element 28) pivotably coupled to the second link at a second pivot joint; and a fourth link (Figure 2B, element 37) pivotably coupled to the support frame (fourth link is indirectly pivotably coupled to the support frame 
Regarding claim 2, Charron teaches the invention claimed and discussed in claim 1, in addition to the third link is pivotably coupled to the support frame at a third pivot joint (third link 28 is indirectly pivotably coupled to pin 26 which is affixed to the fuselage. There are 3 joints, 27, 24, and 26 between link 28 and the fuselage in Figure 2A. Support for link 24 can be found in col. 4, line 20-29. 24 was also depicted in Figure 2A of the patent application US 20030230672 A1) and the fourth link is coupled to the support frame at a fourth pivot joint (fourth link 38 is indirectly pivotably coupled to pin 26 which is affixed to the fuselage. There are 4 joints, 30, 27, 24, and 26 between link 38 and the fuselage in Figure 2A).
Regarding claim 4, Charron teaches the invention claimed and discussed in claim 1, in addition to an end of the third link comprises a slider through which the fourth link extends (as depicted in Figures 1B-3).
Regarding claim 7, Charron teaches the invention claimed and discussed in claim 1, in addition to a pivot joint (Figures 1B-3, element 38) comprising a wing root of the first wing (Figures 1B-3, element 40 or 41), and wherein the first wing comprises: a leading edge spar extending from the wing root (as depicted in Figures 1A and 7); a flexible shim coupled to the wing root (Figure 7 element 72); a root spar coupled to the flexible shim (Figure 7, element 41); and a flexible skin stretched over the leading edge .  

Claims 8-9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. (US 20150307191 A1).
Regarding claim 8, Samuel teaches a flapping-wing aircraft (abstract), comprising: a support frame (as depicted in Figure 6); a motor coupled to the support frame (Figure 2, element 202. Figures 6, 8A and 8B, element 628); a pair of wings coupled to the support frame (depicted in Figure 6); a linkage assembly coupled to the support frame and configured to translate an output torque of the motor into flapping motion of the wings (depicted in Figures 8A and 8B). Samuel fails to specifically teach a yaw actuation assembly coupled to the support frame. However, Samuel teaches an actuation assembly (Figure 3, element 306) coupled to the support frame (Figures 6 and 14-15C)  capable of altering stroke motion or stroke plane inclination and thus provide yaw, roll, or pitch (as further described in ¶ [0052], [0061], and [0100]) and configured to adjust a yaw moment about a vertical axis extending through a center of gravity of the flapping- wing aircraft (the physical limitations required for adjusting the yaw moment have been addressed in the prior sentence, as such Samuel’s aircraft can be considered so configured); wherein the actuation assembly comprises a servo (¶ [0061]. Figure 3, element 306) and a wing mount (Figure 3, element 314) coupled to a first wing of the pair of wings (Figure 3, element 108), wherein the servo is configured to rotate the wing mount about a pitch axis (¶ [0052]). It would have been obvious to one of ordinary skill in the art to configure Samuel’s actuation assembly to specifically adjust the stroke plane 
Regarding claim 9, Samuel teaches the invention claimed and discussed above in claim 8, in addition to the yaw actuation assembly further comprising: a swing arm (wing support member 308 in Figure 3) coupled to a yaw servo (stroke plane actuator 306) that is coupled to the support frame (seen in Figure 6); and a pair of pitch links coupled between the swing arm and the wing mounts (Figure 4 depicts a link between a wing support member 308 and the wing root 314. Figures 14-15C also demonstrate a plurality of links indirectly coupled between the crank-arms, drive arms 1438, wing support members 1416,  pivoting actuators, and the wings 1418); wherein the pitch links are configured to rotate the wing mount about the pitch axis in response to rotation of the swing arm (as discussed in the response to claim 8, Samuel teaches an actuation assembly capable of altering stroke motion or stroke plane inclination and thus provide yaw, roll, or pitch as further described in ¶ [0052], [0061], and [0100]).
Regarding claim 14, Samuel teaches the invention claimed and discussed above in claim 8, in addition to each of the pair of wings (Figure 6) comprising: a wing root (Figure 4, element 404) coupled to the linkage assembly (Figures 1-2. Figures 3 and 4, elements 308); a leading edge spar (element 404) extending from the wing root (Figure 4); a flexible shim (Figure 11a, element 622) coupled to the wing root  (¶ [0080]); a root spar coupled to the flexible shim (depicted in Figure 11a), wherein the root spar comprises a material having a greater stiffness than a material comprising the flexible shim (¶ [0080] indicates flexible shim may be formed of flexible material, for example, titanium or spring steel. Further, ¶ [0068 and 0069] of Samuel explains the differences between using the flexible shim fixture or a rigid fixture due to the wing spar being a cantilever, wherein the flexible fixture would provide low stiffness, and the rigid fixture would provide infinite stiffness. Given this reasoning, it is obvious that the wing spar is stiffer than the flexible fixture); and a flexible skin stretched over the leading edge spar and the root spar (Figure 4 element 406. Figure 6, element 626).  
Regarding claim 15, Samuel teaches a flapping-wing aircraft (Figure 6, Figure 14), comprising: a support frame (depicted in Figures 6 and 14); a motor supported by the support frame (Figure 2, element 
Regarding claim 16, Samuel teaches the invention claimed and discussed above in claim 15, wherein the flexible skin is considered a membrane. Samuel fails to teach the material comprising the flexible shim of each of the pair of wings is prepreg carbon fiber; and the flexible skin comprises a foam membrane. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further specify the materials found in Samuel such that the flexible shim is comprised of prepreg carbon fiber, and the wing skin comprises a foam membrane, in order to make the aircraft both lighter in weight and add to the elasticity of the flexible parts. 
Regarding claim 17, Samuel teaches the invention claimed and discussed above in claim 15, in addition to each of the pair of wings further comprises a cross spar that is adhered to the flexible skin (as depicted in Figure 11a, elements 624). 
Regarding claim 18, Samuel teaches the invention claimed and discussed above in claim 15. Samuel fails to specifically teach a yaw actuation assembly coupled to the support frame. However, .  

Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. (US 20150307191 A1) in view of Cili (CN 101734375 B).
Regarding claim 12, Samuel teaches the invention claimed and discussed in claim 8, in addition to a first link (Figures 14-15C, crank shaft element 1434) coupled to a rotational output of the motor (Figures 14-15C, ¶ [0082] indicates motor is connected to gear train 1430);  a second link pivotably coupled to the first link at a first pivot joint (Figures 14-15C, drive arms 1438 connected to crank arm 1434); a third link (Figures 14-15C, element 1422) pivotably coupled to the second link at a second pivot joint (Figure 15B, element 1440); and a fourth link pivotably coupled to the support frame (element 1416) and wherein the fourth link is coupled to a first wing of the pair of wings (element 1418). Samuel fails to teach a fourth link slidably coupled to the third link. However, Cili teaches a flapping wing aircraft comprising a linkage assembly wherein the final link is coupled to the frame, slidably coupled to the previous link, and also coupled to the wing structure (Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the final linkage in Samuel’s linkage 
Regarding claim 19,   Samuel teaches the invention claimed and discussed above in claim 15, in addition to a first link (Figures 14-15C, crank shaft element 1434) coupled to a rotational output of the motor (Figures 14-15C, ¶ [0082] indicates motor is connected to gear train 1430); a second link pivotably coupled to the first link at a first pivot joint (Figures 14-15C, drive arms 1438 connected to crank arm 1434); a third link (Figures 14-15C, element 1422) pivotably coupled to the second link at a second pivot joint (Figure 15B, element 1440); and a fourth link pivotably coupled to the support frame (element 1416)  and slidably coupled to the third link, and wherein the fourth link is coupled to a first wing of the pair of wings (element 1418).  Samuel fails to teach a fourth link slidably coupled to the third link. However, Cili teaches a flapping wing aircraft comprising a linkage assembly wherein the final link is coupled to the frame, slidably coupled to the previous link, and also coupled to the wing structure (Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the final linkage in Samuel’s linkage assembly with Cili’s pivoting sliding wing coupling in order to improve the torsional moment and increase the flapping force (as taught in the abstract of Cili).

Allowable Subject Matter

Claims 3, 5-6, 10-11, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record failed to show either alone or in combination: 
The flapping-wing aircraft of claim 2, wherein the third link is pivotable about the third pivot joint at a first stroke amplitude and the fourth link is pivotable about the fourth pivot joint at a second stroke amplitude that is greater than the first stroke amplitude.
The flapping-wing aircraft of claim 1, wherein the yaw actuation assembly comprises a yaw servo and a wing mount coupled to the first wing, and wherein the yaw servo is configured to rotate the wing mount about a pitch axis. 
The flapping-wing aircraft of claim 1, comprising a pivot shaft comprising having a rotational axis and comprising an offset shaft having an offset axis that is spaced from the rotational axis, wherein the third pivot joint is coupled to the offset shaft; a swing arm coupled to the support frame; a pitch yolk coupled between the swing arm and the pivot shaft; wherein the pivot shaft is configured to adjust an offset between an aerodynamic center of the first wing and the lateral axis in response to rotation of the swing arm
The flapping-wing aircraft of claim 8, comprising a roll swing arm coupled to the roll servo; a roll bar coupled to the roll swing arm and to a wing mount coupled to the first wing, wherein the roll bar and the wing mount are each slidable along a longitudinal axis of the roll bar in response to rotation of the roll swing arm. 
The flapping-wing aircraft of claim 12, comprising a pitch actuation assembly coupled to the support frame and configured to adjust a pitch moment about a lateral axis of the flapping-wing aircraft, wherein the pitch actuation assembly comprises: a pivot shaft comprising having a rotational axis and comprising an offset shaft having an offset axis that is spaced from the rotational axis, wherein the third pivot joint is coupled to the offset shaft; a swing arm coupled to the support frame; and a pitch yolk coupled between the swing arm and the pivot shaft; wherein the pivot shaft is configured adjust an offset between an aerodynamic center of the first wing and the lateral axis in response to rotation of the swing arm.
The flapping-wing aircraft of claim 19, comprising a pivot shaft comprising having a rotational axis and comprising an offset shaft having an offset axis that is spaced from the rotational axis, wherein the third pivot joint is coupled to the offset shaft; a swing arm 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644